Citation Nr: 0948690	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-21 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a disability rating of 30 percent.  The Veteran 
appealed for a higher rating.  In February 2008, the Board 
denied the claim for an initial disability rating in excess 
of 30 percent for service-connected PTSD.  The Veteran 
subsequently appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a September 2009 Order, granted a Joint Motion for Remand 
(JMR), remanding the case for compliance with the terms of 
the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2003 the Veteran filed a claim for service 
connection for PTSD.  As noted in the Introduction, the claim 
was granted by the RO with the assignment of a 30 percent 
disability rating.  The Veteran appealed for a higher rating 
which was denied by the Board in February 2008.  In the Court 
ordered JMR which vacates the Board's February 2008 decision, 
the parties indicated that the Board did not provide an 
adequate statement of reasons and bases for denying the 
Veteran a higher rating.  Specifically, the parties indicated 
that the Board did not adequately discuss evidence that may 
be relevant to the Veteran's claim for a higher rating under 
the "totality of the circumstances" analysis discussed in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In support of 
their contentions, the parties point to evidence in the 
record that the Veteran suffers from flat effect, short-term 
memory impairment and occupational issues such as fighting on 
the job. 

The parties also determined that the Board did not make a 
credibility determination, or adequately address the 
Veteran's contention that his service-connected PTSD was a 
major factor in his decision to retire.  Further, the parties 
have instructed the Board to adequately discuss the 
applicability of staged ratings in the Veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The Board notes that the last VA 
examination was conducted in September 2005 and the most 
recent psychological treatment records date from April 2006.  

Upon further review of the evidence, including the Veteran's 
contentions made on appeal and the Court's order, in 
particular the determination that the applicability of staged 
ratings needs to be adequately addressed, the Board has 
determined a VA examination is necessary to determine the 
current severity of the Veteran's PTSD.  Additionally, the RO 
should obtain the Veteran's most recent treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identify all health 
care providers, VA and non-VA, inpatient 
and outpatient, who have treated him for 
PTSD since April 2006.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any private medical records.

Regardless of the Veteran's response, the 
RO/AMC should obtain all outstanding VA 
treatment records pertaining to PTSD 
dated from April 2006 forward.
2.  The AMC/RO should request that a VA 
medical examination be scheduled to 
determine the current severity of the 
Veteran's service-connected PTSD.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  Any opinion offered 
must be supported by a clear rationale.

3.  After conducting any additional 
development deemed necessary, the AMC/RO 
should readjudicate the Veteran's claim 
for an initial disability rating in 
excess of 30 percent for PTSD including 
consideration of whether staged ratings 
are appropriate at any point during the 
appeal period from September 2003 to the 
present.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


